DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Status of the Application
Applicant’s Remarks and amendment in the reply filed on 02/07/2022 is acknowledged. In view of applicant’s Remarks and amendment, the rejection under 35 USC 112b, 102 and 103 is hereby withdrawn. 
Claims 28-53 are pending.
Rejoinder
The restriction requirement among Group I and Group II-III, as set forth in the Office action mailed on 02/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 47-53, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Applicant’s Remarks, filed on 02/07/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s composition with HA having molecular weight up to 50000 Da in specific amounts and poloxamer in specific amount and wherein the composition is free of any HA of molecular weight greater than 50000Da as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s composition with HA having molecular weight up to 50000 Da in specific amounts and poloxamer in specific amount and wherein the composition is free of any HA of molecular weight greater than 50000Da as in the instant claims. The closest prior art, Lin (CN105168236), teaches a composition with HA having molecular weight 100000 Da plus HA of molecular weight greater than 50000Da in specific amounts and poloxamer in specific amount. Thus, the cited prior art differs with regards to having HA of molecular weight greater than 50000Da in the composition. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to prepare composition as in the instant claims.  
Therefore, claims 28-53 are allowed.
Conclusion
Claims 28-53 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623